Citation Nr: 1601392	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-38 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for anxiety.

(A separate decision will be issued to the Veteran regarding an apportionment claim.)


REPRESENTATION

Appellant represented by:	 John Worman, Attorney

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from September 1974 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

In a November 2014 VA Form 9, the Veteran requested a Board hearing; however, in December 2014, he indicated that he no longer wished a hearing.  (See December 2014 VA Form 9).  A February 2015 VA Form 21-0829 (Report of General Information) reflects that the Veteran, and his attorney, clarified with the RO that they did not wish to have a Board hearing. 

The issue of entitlement to service connection for anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected right knee patellofemoral disability has been manifested by complaints of pain and instability; objectively, the Veteran's knee has been stable, with no limitation of extension, and flexion limited to no less 120 degrees.

2.  Throughout the rating period on appeal, the Veteran's service-connected left knee patellofemoral disability has been manifested by complaints of pain and instability; objectively, the Veteran's knee has been stable, with no limitation of extension, and flexion limited to no less 90 degrees.

3.  The most probative evidence of record is against a finding of instability or recurrent subluxation of either the right or left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2015). 

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5256-5263. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2012.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, and the statements of the Veteran and his spouse in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Several VA examinations have been obtained.  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Joints

Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's knee disabilities are each rated as 10 percent disabling.  In July 2011, the Veteran filed a claim for increased ratings.

An April 2012 VA record reflects that the Veteran reported that his knees "occasional buckle" and that pain is worse with long distance driving.  It was noted that bilateral posterior drawer, Lachman's test and McMurray s test were negative.  

An August 2012 record reflects that the Veteran used a cane or walker for knees and feet at times.

A December 2012 VA examination report reflects that the Veteran reported that he has been prescribed a brace for each knee by the North Carolina VAMC; however, the examiner, upon review of the record from the North Carolina VAMC records did not find any entry to support the Veteran's claims as to having been issued braces for the knees.  (It was noted that there were several referrals to prosthetics and physical therapy for the back.)

The Veteran stated that he wears braces if he is going to walk or if he has pain.  He reported knee pain to be constant, and located under the knee cap and behind the knee.  The Veteran reported that the pain is seemingly aggravated by the need to keep the right knee in a flexed position as with driving.  The Veteran also suggested that he has increased left knee pain from favoring the right knee.  

The Veteran reported that he is able to walk five to 10 minutes and he does so three to four times a week.  He reported that he uses a cane for all his musculoskeletal pain, including his knees.  The examiner could not find anything in the VAMC records for prescription of a cane.  It was also noted that the Veteran had been prescribed gabapentin and cyclobenzaprine; however, both were prescribed for his spine condition.  The Board also finds that there is no clinical evidence that the Veteran was prescribed a cane for his knees.

Upon examination in 2012, the examiner found that the Veteran had 140 degrees or greater of bilateral knee flexion, with pain noted at 140 degrees or greater.  He had full extension with no objective evidence of painful motion. 

The Veteran was able to perform repetitive use testing with no additional limitation of motion, or functional loss, in for either knee.

The Veteran had strength of 3/5 (active movement against gravity) bilaterally.  The examiner also noted that the Veteran's strength testing, during which the Veteran was very guarded and did not exert full effort, was not likely accurate and that the Veteran's strength was likely better than a 3/5 as he was able to do activities such as drive and clean his home.

Upon stability testing in 2012, the Veteran had normal anterior stability (Lachman test) bilaterally.  He also had normal posterior stability (Posterior drawer test) bilaterally.  He also had normal medial-lateral stability (valgus/varus testing) bilaterally.  There was no clinical evidence or history of recurrent patellar subluxation/dislocation.

The examiner noted that that the Veteran was able to exit a side chair in the waiting room and that he used a cane.  His gait was slow but steady, and his gait was guarded.  He was mildly protective but was able to perform the full range of motion and denied pain with pressure to either patella, but reported joint line pain bilaterally.

A January 2013 VA record reflects that the Veteran reported that both knees hurt and that his knees tend to give away while walking.  He reported that he fell two weeks earlier when his left knee gave way.  The January records reflect "weak knees".

A September 2013 VA record reflects that the Veteran reported that he "falls at home. Trips as knee could give out."

An August 2014 VA examination report reflects that the Veteran complained of bilateral knee pain which he described as a 7 out of 10.  He reported that the pain limits his walking to one block at a time and limits his standing to 10 minutes.  The Veteran used a cane and walker for ambulation, and reported that the pain increased with activity.  With regard to flexion, he had right knee flexion to 120 degrees with pain at 120 degrees.  He had left knee flexion to 90 degrees with pain at 90 degrees.  He had full extension with no objective evidence of pain.  After repetitive use testing, the Veteran did not have further functional loss or limitation of motion.  

Upon examination in 2014, he had strength of 4/5 or active movement against some resistance.  

Upon stability testing in 2014, the Veteran had normal anterior stability (Lachman test) bilaterally.  He also had normal posterior stability (Posterior drawer test) bilaterally.  He also had normal medial-lateral stability (valgus/varus testing) bilaterally.  There was no clinical evidence or history of recurrent patellar subluxation/dislocation.

The 2014 VA examiner did not observe any flare- ups.

In a November 2014 VA Form 9, the Veteran stated that the pain in his knees and feet has gotten worse in that he is limited to getting up, sitting down, and that the mainly his pain increased when getting in and out of his vehicle.  He reported that chronic pain increased on going day to day.  He reported that he has fallen several times

The Veteran underwent another VA examination in February 2015.  He reported that he has constant knee pain which is getting worse.  he complained of constant anterior pain bilaterally rated as 6/10 with flares of 10/10 that occur when standing up from a seated position that last a few seconds a feel better with movement, but return with prolonged walking/standing of more than 10-15 minutes or any squatting, kneeling, or funning, which he tries to avoid.  The flares last as long as he continues weight bearing and resolved within minutes of rest.  He reported that right knee flare up wakes him up at night.  He denied the use of a brace or assistive device.  

Upon examination in 2015, he had flexion to 120 degrees and full extension bilaterally.  There was no evidence of pain with weight bearing.  There was no additional functional loss or range of motion after repetitive use testing.

There was objective evidence of tenderness over and around the patella.  There was no objective evidence of crepitus.

The Veteran had full muscle strength (5/5) with no muscle atrophy.

Upon stability testing in 2015, the Veteran had normal anterior stability (Lachman test) bilaterally.  He also had normal posterior stability (Posterior drawer test) bilaterally.  He also had normal medial-lateral stability (valgus/varus testing) bilaterally.  There was no clinical evidence or history of recurrent patellar subluxation/dislocation.

All three examination reports reflect the opinion of the examiner that arthritis was not found on x-ray.

VA records also reflect complaints of pain in the knees (i.e. an 8/10 (May and June 2015), worsening pain in the right knee (December 2014), pain of 7/10 in the knees (January 2015), pain in knees 7.5/10 (February 2015), and shooting pain in the knees (May 2015). 

The Board has considered the Veteran's complaints as well as the clinical record and finds that a rating in excess of 10 percent is not warranted for either the right or the left knee disability.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran's knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5260.  (The Board notes that the RO had previously used DC 5261 on the code sheet in identifying the rating code, but the rating decisions and the evidence reflect that it has been rated under DC 5260)

The Board has considered the Veteran's complaints of pain; however, even considering his complaints of pain, he is still not entitled to a rating in excess of 10 percent for either knee.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.  The Veteran's complaints have been considered as they affect his range of motion, as noted above.  

Under DC 5260, the Veteran would be entitled to a rating in excess of 10 percent if he had flexion limited to 30 degrees or less.  The evidence is against any such finding.  As noted above, the Veteran's flexion has been found to be at least 120 degrees in the right knee and at least 90 degrees in the left knee, with no objective evidence of pain at a lesser degree and no additional functional loss or limitation of motion upon repetitive use.  Thus, the Board finds that a rating in excess of 10 percent is not warranted.

Under DC 5261, the Veteran would be entitled to a separate compensable rating if he had extension limited to 10 degrees or higher.  As noted above, the Veteran has not had a limitation of motion and no objective evidence of pain on extension.  Thus, a separate compensable rating under DC 5261 is not warranted.

The Board has also considered whether a separate rating is warranted under DC 5257, but finds that it is not.  The February 2015 VA examination specifically noted that imaging studies did not reveal any degenerative or traumatic arthritis.  The Board further finds that the most probative evidence is against a finding that the Veteran has recurrent subluxation or lateral instability of either knee.  

The Veteran has reported instability; however, his reports of the sensation of his knee instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record, noted above, is against a finding of any instability.  

The Board acknowledges that DC 5257 does not require "objective evidence" of instability; however, in comparing the Veteran's statements as to instability (e.g. use of a cane, buckling, giving way, need for a brace) with the clinical findings, the Board finds that the clinical findings, which are not made for compensation purposes, and are made by training clinicians based on several diagnostic tests, are more credible than the Veteran's statements as to instability.  While the Veteran may feel that he needs to wear a brace, the most probative evidence is against a finding that he actually needs any such brace due to instability or subluxation.  Moreover, the clinical records which reflect weak knees or that he has fallen due to his knees do not contain any supporting clinical evidence, such as examination findings, and were based on the Veteran's self-reported history.  As noted above, the Board finds that the clinical findings of stable knees are more probative than the Veteran's lay statements as to whether he actually has instability 

The Board acknowledges that the Veteran has used a cane, walker, and brace(s); however, he has been noted to have numerous lower extremities disabilities and a back disability.  The objective clinical evidence does not support that any such device is needed for his bilateral knee patellofemoral syndrome disability.

The Board also finds that a separate or higher rating is not warranted under any other diagnostic code.  The evidence does not support a finding that the Veteran has ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of tibia and fibula, or genu recurvatum.  

The Veteran is competent to report symptoms of his knee disabilities. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not credible as to having actual instability of either knee.  Additionally, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's service-connected knee disabilities has been provided by more than one medical professional who has examined him.  The medical findings directly address the criteria under which this disability is evaluated. The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period. 

In sum, the Board finds that increased ratings are not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107), and 38 C.F.R. § 3.102 but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

Here, the record does not establish that the rating criteria are inadequate for rating any of the Veteran's service-connected knee disabilities.  The competent medical evidence of record shows that his knee disabilities are primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See DC 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the knee disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an increased evaluation for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling, is denied.


REMAND

In a January 2013 rating decision, the RO denied entitlement to service connection for anxiety, PTSD, and depression.  The Veteran filed a notice of disagreement as to the issues of PTSD and anxiety.  In an October 2014 rating decision, the RO granted service connection for PTSD and mood disorder, and stated that that was a full grant of benefits.  In a December 2014 VA Form 9, the Veteran indicated that he had filed a timely notice of disagreement with the January 2013 rating decision (misidentified as a February 2013 rating decision) and requested a statement of the case.  The Board notes that the Veteran has been diagnosed with anxiety and has been prescribed medication for anxiety (See 2012 records, to include October 2012 record.)

Where a Statement of the Case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC pursuant to the notice of disagreement received in regard to the denial of service connection for anxiety in a January 2013 rating decision.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B 7112 (West 2014).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


